BRITT, Judge.
Defendant contends first that the trial court erred in allowing the introduction of the results of his polygraph examination during the presentation of the State’s evidence. He argues that such evidence introduced before he testified was in violation of his fifth amendment right against self-incrimination because it forced him to take the stand and that such evidence should have been admitted only as rebuttal evidence after he had testified. We find no merit in this contention.
This court in State v. Steele, 27 N.C. App. 496, 219 S.E. 2d 540 (1975), set forth the criteria for admission of evidence pertaining to the results of a polygraph test. In the case at hand, the able trial judge meticulously followed the Steele opinion. Defendant seems to concede this and limits his attack on the evidence to the time at which it was admitted — as a part of the State’s evidence before defendant was given the opportunity to present evidence.
It appears that in this jurisdiction evidence relating to the results of polygraph tests is admissible only when there is a stipulation providing for its admission. A stipulation is a judicial admission which is ordinarily binding on the parties who made it. State v. Murchinson, 18 N.C. App. 194, 196 S.E. 2d 540 (1973). In the stipulation set forth above, defendant waived “any and all rights to object to the admission of the results” of the tests in *220return for the State’s agreement to dismiss all charges should “the defendant prove truthful and the prosecutrix deceptive”. The stipulation, signed by defendant and his counsel, contains no provision limiting the time at trial at which evidence of the results of the tests might be presented against defendant. We hold that the trial court did not err in admitting the evidence when it did.
Defendant contends next that the trial court erred in not dismissing the charges against him and directing a verdict of not guilty on the grounds that there was insufficient evidence of force to support the rape charge. We find no merit in this contention. The evidence of force as set forth in the statement of facts, taken in the light most favorable to the State as is required on a motion for nonsuit, was amply sufficient to support the second-degree rape charge. State v. McNeil, 280 N.C. 159, 185 S.E. 2d 156 (1971).
In his third contention defendant asserts that the trial court committed prejudicial error in instructing the jury “by reading excerpts of law from various North Carolina Supreme Court cases without first apprising the jury of the facts in the cases out of which that law arose”. We find no merit in this novel contention.
In State v. Street, 241 N.C. 689, 692, 86 S.E. 2d 277, 279 (1955), the trial court used a hypothetical illustration in the jury charge to explain the difference between real and apparent danger; the Supreme Court found the instruction to be erroneous because “. . . it was predicated upon a factual situation wholly unrelated to the facts in the instant case.” The court stated that G.S. 1-180 “. . . requires the court, in . . . criminal . . . actions, to declare and explain the law arising on the evidence in the particular case and not upon a set of hypothetical facts . . .” because the hypothetical facts might mislead the jury. See also Ross v. Greyhound Corp., 223 N.C. 239, 25 S.E. 2d 852 (1943); Terrell v. Chevrolet Company, Inc., 11 N.C. App. 310, 181 S.E. 2d 124 (1971); 7 Strong’s N.C. Index 2d, Trial §§ 32, 33; 4 Strong’s N.C. Index 3d, Criminal Law § 113.
Based on the principle enunciated in the Street case, we conclude that the trial court in the present case correctly instructed the jury by stating only the applicable principles of law. The court would have committed error if it had presented the jury with the facts in the cases from which the principles of law were *221taken. Such extraneous facts would have been irrelevant to the present case and may have misled the jury in their deliberations.
Finally, defendant contends that the trial court erred by misquoting the language from State v. Carter, 265 N.C. 626, 144 S.E. 2d 826 (1965), defining the force necessary to constitute rape. Defendant contends that the court inappropriately inserted the word “female” in place of “child” when referring to the amount of force necessary to constitute rape when a victim is confronted by a strong man. We find no merit in this contention.
In charging a jury, “[t]he judge . . . should segregate the material facts of the case, array the facts on both sides, and apply the pertinent principles of law to each ...” 4 Strong’s N.C. Index 3d, Criminal Law § 111, p. 564. Defendant cites no authority and we find none which requires a judge to give verbatim quotes from other cases on the applicable principles of law. On the contrary, the court is required to apply the principles of law to the fact situation which the jury is to consider. 4 Strong’s N.C. Index 3d, Criminal Law § 113. When the court’s charge concerning the force necessary to constitute rape is viewed contextually, and in light of the factual situation under consideration, State v. Butler, 185 N.C. 625, 115 S.E. 889 (1923), 4 Strong’s N.C. Index 3d, Criminal Law § 168, we conclude that the court did not commit prejudicial error in the paraphrase of the applicable principle of law from the Carter case.
For the reasons stated, we conclude that defendant received a fair trial free from prejudicial error.
No error.
Judges HEDRICK and Webb concur.